Citation Nr: 1042646	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  04-40 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama 


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for the purposes of establishing entitlement to 
dependency indemnity compensation (DIC), death pension, or 
accrued benefits.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty in the United States Navy from 
March 1966 to May 1969.  He passed away in May 2003; at the time 
of his death, he was in receipt of VA compensation and pension 
benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 letter decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  In December 2005, the appellant proffered testimony 
before a Veterans Law Judge (VLJ).  A transcript of that hearing 
was prepared and has been included in the claims folder for 
review.  

The appellant submitted additional evidence that was received at 
the Board in January 2006.  She submitted a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).  However, as the Board remanded the claim in 
May 2006, the AOJ had an opportunity to consider the evidence in 
the first instance.  

Prior to her hearing before the Board, the appellant submitted a 
change in her address in December 2005, which the RO and the 
Board did not appear to acknowledge.  Thus, the Board mailed a 
copy of the May 2006 remand to the appellant's old address in 
Alabama in May 2006.  The copy of the remand was returned to the 
Board as undeliverable, forwarding period expired.  The Appeals 
Management Center (AMC), in Washington, DC, then wrote to the 
appellant in May 2006 at that same incorrect, old address.  It 
was a Louisiana address that had not been valid since December 
2002.  A supplemental statement of the case (SSOC) was sent to 
that same address before the case was returned to the Board.

The Board then wrote to the appellant to inform her that the 
Veterans Law Judge that had conducted the hearing in her case was 
no longer with the Board.  As a result, she could elect to have a 
new hearing if she wished.  38 C.F.R. § 20.707 (2010).  
Unfortunately, this letter was sent to the same address relied on 
by the AMC, an address no longer in effect.  In December 2008, 
after reviewing the appellant's claim, the Board determined that 
the claim needed to be returned to the RO/AMC so that the 
appellant could actually receive notification of all the actions 
that had been attempted with respect to her claim.  Thus, the 
claim was once again remanded to the AMC.  The claim has since 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Prior to December 2002, the appellant and the Veteran resided 
together in the state of Louisiana.

2.  On July [redacted], 2002, the appellant and the Veteran formally 
married each other in Louisiana.  

3.  In December 2002, the appellant and the Veteran relocated to 
the state of Alabama.  

4.  The Veteran died in Mississippi in May 2003.

5.  The states of Louisiana and Mississippi do not recognize 
common law marriage.  Although the state of Alabama does 
recognize common law marriage, neither party was a resident of 
that state for a period of one year prior to the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for a 
surviving spouse have not been met.  38 U.S.C.A. §§ 103, 5124 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 
3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board must 
examine whether the requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The RO provided notice in November 2003 and additional notice in 
April 2009 and June 2010 concerning how to show evidence of 
marriage.  To the extent there was any error in the November 2003 
notice, the error was harmless as complete notice was provided in 
June 2010.  The claim was thereafter readjudicated by way of an 
August 2010 Supplemental Statement of the Case (SSOC).  

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
appellant was sufficiently informed in the above-referenced 
notices of what types of evidence would substantiate that she was 
a surviving spouse who was married to the Veteran for the 
requisite period of time prior to his death.  To the extent that 
other requirements set forth in Dingess were not met prior to the 
adjudication, the Board finds that the error is not prejudicial 
as the appeal is being denied.     

Upon reviewing the development that has occurred since December 
2008, the Board finds there has been substantial compliance with 
its remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
noted that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination "more than substantially complied with the 
Board's remand order").  The record indicates that the AMC 
contacted the appellant and asked that she provide any additional 
evidence that could substantiate her claim.  The AMC also 
obtained additional information from the local VA General 
Counsel's Office with respect to Alabama marriage laws, and it 
sent, to the correct address, a revised and up-to-date 
supplemental statement of the case.  

It is further noted that in the Remand, the Board indicated that 
the RO/AMC should inform the appellant that the Veterans Law 
Judge who presided at her hearing in Montgomery, Alabama, had, 
since that time, departed from the Board.  It was further 
requested that the appellant be asked whether she desired another 
hearing.  The August 2010 supplemental statement of the case 
indicated that a copy of the October 2008 hearing clarification 
letter that was sent by the Board was enclosed and that she could 
request a new hearing.  She did not respond.  However, in a VA 
Form 21-4138, Statement in Support of Claim, that she signed in 
April 2009, the appellant wrote that she had turned all the 
documents in to the VA that she believed supported her 
assertions.  Additionally, she stated that she had already 
attended a Board Hearing in Montgomery and that the Board could 
refer to the transcript of that hearing.  The Board finds, 
therefore, that the appellant's right to another hearing has been 
satisfied as to all of the issues under consideration herein.  38 
C.F.R. § 20.700 (2010).

Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its December 2008 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant the 
right to compliance with the remand orders).  Therefore, in light 
of the foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 38 
C.F.R. § 3.655 (2010).

In November 2002, the RO issued a decision that denied 
entitlement to a special monthly pension based on the need for 
aid and attendance/housebound.  Also denied was entitlement to 
service connection for small cell lung carcinoma, posttraumatic 
stress disorder (PTSD), emphysema, a below the knee amputation of 
the left leg, hypertension, and coronary artery disease with 
status post myocardial infarction and multiple bypass surgery.  
The Veteran was notified of this decision and he subsequently 
appealed.  After being contacted by the service member concerning 
his claim, the RO granted a special monthly pension based on the 
need for aid and attendance.  The date of the grant was 
determined to be July 24, 2002; the rating action that 
effectuated said grant was June 2, 2003.

Unfortunately, prior to that rating action, the Veteran passed 
away on May [redacted], 2003.  Shortly thereafter, the appellant 
submitted a claim for accrued benefits, DIC benefits, and service 
connection for the cause of the Veteran's death.  To support her 
claim, and to show that she was the wife of the Veteran, she 
submitted a copy of her wedding license.  The license indicated 
that the Veteran and the appellant were married in Louisiana on 
July [redacted], 2002.  It is further noted that the appellant's claim 
for benefits listed a home of record of York, Alabama, and the 
Certificate of Death listed the Veteran's residence as Alabama.  

Following a review of the appellant's claim, the RO contacted the 
appellant and requested that she provide additional information 
concerning her husband and herself.  The RO asked that she submit 
statements from individuals that could attest that she and the 
Veteran were husband and wife.  She responded with a number of 
attestations indicating that the appellant and the Veteran had 
lived together as husband and wife for many years when they 
resided in Louisiana.  Because of the expense of the Veteran's 
medical care, they relocated to Alabama and had lived in the 
state of Alabama as husband and wife.  

Following a review of the appellant's claim, the RO notified 
appellant that it could not grant her benefits because she was 
not married to the Veteran for a period of one year or more.  The 
RO noted that VA laws and regulations required the marriage to be 
for at least one year and that since she was not legally married 
for that period of time, benefits could not be granted.  The 
appellant has since appealed.

The appellant and her representative have argued that the 
appellant and the Veteran held themselves out as a married couple 
prior to the July 2002 marriage.  She asserts that she lived with 
the Veteran for many years prior to his death.   She also states 
that she and the Veteran moved to Alabama in December 2002 and 
that the state recognizes common-law marriage.

Common-law marriage is not recognized in the state of Louisiana 
or Mississippi.  Alabama, the location of their residence when 
the Veteran passed away, does recognize common-law marriage.  See 
Beck v. Beck, 286 Ala. 692, 246 So. 2d 420 (1971).  Since both 
parties were residents or domiciliaries of the state of Alabama, 
the appellant may be able to enjoy the rights and privileges 
(common-law marriage) afforded to the residents of that state.  

A surviving spouse for VA purposes is defined as a person of the 
opposite sex whose marriage to the service member meets the 
requirements of 38 C.F.R. § 3.1(j) (2010) and who was the spouse 
of the service member at the time of the service member's death; 
and (1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where there 
was a separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived with 
another person of the opposite sex and held himself/herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. §§ 3.50(b), 3.53 (2010).  A surviving spouse may 
qualify for pension, compensation, or dependency and indemnity 
compensation under the appropriate circumstances.  38 C.F.R. § 
3.54 (2010).  However, the surviving spouse must be married 
to the service member for a period of one year or more 
prior to the service member's death.  See 38 C.F.R. § 
3.54(a)(1), (b)(2), and (c)(2) (2010).

VA defines a "marriage" as a marriage valid under the law of 
the place where the parties resided at the time of marriage, or 
the laws of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 
3.1(j) (2010).  According to Black's Law Dictionary, a "common 
law marriage" is defined as a marriage not solemnized in the 
ordinary way (i.e. non-ceremonial) but created by an agreement to 
marry, followed by cohabitation, a consummated agreement to 
marry, marriage contract, per verba de praesenti, followed by 
cohabitation.  Such a marriage requires a positive mutual 
agreement, permanent and exclusive of all others, to enter into a 
marriage relationship, cohabitation sufficient to warrant 
fulfillment of necessary relationship of man and wife, and an 
assumption of marital duties and obligations.  Black's Law 
Dictionary 144-45 (5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant.  
38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) 
(2010).  VA shall require corroborating evidence to verify a 
marriage where:  the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other evidence 
of record; or, there is a reasonable indication, in the 
claimant's statement or otherwise, of fraud or misrepresentation 
of the relationship in question.  38 U.S.C.A. § 5124(c) (West 
2002); 38 C.F.R. § 3.204(a)(2) (2010).  Failure to furnish the 
higher class of evidence, however, does not preclude the 
acceptance of a lower class if the evidence furnished is 
sufficient to prove the point involved.  38 C.F.R. § 3.204(b) 
(2010).

Marriage is established by one of the following types of evidence 
(in the order of preference):

1)	Copy or abstract of the public record 
of marriage, or a copy of the church record 
of marriage, containing sufficient data to 
identify the parties, the date and place of 
marriage, and the number of prior marriages 
if shown on the official record; 
2)	Official report from service 
department as to marriage which occurred 
while the service member was in service; 
3)	The affidavit of the clergyman or 
magistrate who officiated; 
4)	The original certificate of marriage, 
if the VA is satisfied that it is genuine 
and free from alteration; 
5)	The affidavits or certified statements 
of two or more eyewitnesses to the 
ceremony; 
6)	In jurisdictions where marriages other 
than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, if 
living, setting forth all of the facts and 
circumstances concerning the alleged 
marriage, such as the agreement between the 
parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and whether 
children were born as the result of the 
relationship.  This evidence should be 
supplemented by affidavits or certified 
statements from two or more persons who 
know as the result of personal observation 
the reputed relationship which existed 
between the parties to the alleged marriage 
including the periods of cohabitation, 
places of residences, whether the parties 
held themselves out as married, and whether 
they were generally accepted as such in the 
communities in which they lived; or, 
7)	Any other secondary evidence which 
reasonably supports a belief by the 
adjudicating activity that a valid marriage 
actually occurred.

38 C.F.R. § 3.205(a) (2010).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) (2010) 
together with the claimant's certified statement concerning the 
date, place, and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by proof 
of death, or a certified copy or a certified abstract of final 
decree of divorce or annulment specifically reciting the effects 
of the decree.  38 C.F.R. § 3.206(b) (2010).

VA General Counsel has held in a precedent opinion that an 
appellant's lack of knowledge that a common law marriage was not 
recognized by the appropriate jurisdiction is a legal impediment 
that does not necessarily bar recognition of the marriage for VA 
purposes.  VAOPGCPREC 58- 91 (June 17, 1991).  This is because 
under 38 C.F.R. § 3.52, the common-law marriage could be "deemed 
valid" on the theory that the surviving spouse could have 
entered into the purported common-law marriage without knowledge 
of the fact that there was an impediment to the marriage.  Colon 
v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to 
here would be the jurisdiction's nonrecognition of a common-law 
marriage.

During the Board hearing, the appellant testified that she began 
cohabitating with the Veteran in February 1990 in Louisiana and 
they continued to live together until his death.  She stated that 
she and the Veteran considered the arrangement as a common-law 
marriage.  She stated they did not marry because they "had such 
a good thing going, we did not want to spoil it, but we always 
made a vow that when we got in our rocking chairs, we would 
marry, and when he got sick, [w]e did, because he knew that that 
was the last chance."  Hearing Transcript at 6.  When the 
Veterans Law Judge noted that Louisiana does not recognize common 
law marriages, she stated, "[r]ight, but ...we did not even know 
anything about common law."  Transcript at 8.  She also stated 
that she was told after she got to Alabama that the law was 
different there and she and the Veteran had lived together long 
enough to qualify for common-law marriage in Alabama.  She 
testified that they bought a home and had bank accounts together.  
She testified that they did not have children.  

In the current case, the appellant asserts that she and the 
Veteran were "married" or in a common law marriage for nearly 
ten years prior to obtaining a marriage license in July 2002.  
She has acknowledged that she was not legally married to the 
Veteran for a period of one year as is required by VA statute.  
The Board finds that the evidence reflecting the legal status, 
and the couple's understanding of the legal status, along with 
their taking of formal vows, is competent, credible evidence, 
which is entitled to significant probative value in this case.  
The fact that the appellant and the Veteran ultimately were 
formally married in July 2002 demonstrates that both parties 
clearly understood that they were not married, formally or by 
common law, prior to July 2002.  

Alternatively, she contends that the Veteran and she held 
themselves out to others as a couple, they were exclusive in 
their relationship to one another, it was a permanent 
relationship, and they cohabitated with each other.  In other 
words, she was in a common-law marriage that should be accepted 
as such by the state of Alabama since she was a resident of that 
state at the time of her husband's death.  Nevertheless, prior to 
the licensed marriage of July 2002, both the appellant and the 
Veteran were free to end the relationship at any time by merely 
no longer cohabitating with one another.  The appellant has 
maintained that the power of attorney she submitted shows that 
she and the Veteran intended to share each other's financial 
interests.  However, the Veteran could have revoked the power of 
attorney at any time without having to resort to the jurisdiction 
of the local civil courts.  

The Board would further point out that when the Veteran submitted 
his claim for benefits in July 2002, the Veteran indicated that 
he was married.  He also wrote that he had been in a common-law 
marriage for nearly twelve years.  However, when the Veteran was 
asked to give his date of marriage, he listed July [redacted], 2002 - the 
date he formally entered into a marriage with the appellant.  He 
did not write that he had entered into a common-law marriage 
twelve years prior to July 2002.  He did not state what the 
agreement between the parties at the time they began cohabiting 
was.  There are several lay statements of record which indicate 
that the Veteran and the appellant lived together and held 
themselves out as husband and wife for ten years prior to their 
actual marriage.  Another lay statement indicated that they were 
co-habiting with the intention of getting married.  

Because there was a question involving the state of common-law 
marriages in Alabama, when the Board remanded the claim in 2008, 
the Board asked for additional information from the RO.  
Following a review of the case, the VA Office of Regional 
Counsel, in Montgomery, Alabama, provided the following:

There are several impediments to the 
recognition of a common-law marriage in 
Alabama in the scenario [the facts of the 
appellant's case] presented here.

First, there is no evidence the parties 
ever resided in the state of Alabama prior 
to December 2002.  By that time, the 
couples had already married [in the state 
of Louisiana].  Visits to the state of 
Alabama would not afford them the right to 
be recognized as common-law husband and 
wife in the state of Alabama, while they 
would not be recognized as such in the 
state in which they resided [emphasis 
added] at the time, which was Louisiana.

Second, the fact that the couple was 
ceremonially married on July [redacted], 2002, 
would negate that they had entered into an 
agreement or considered themselves to be 
husband and wife prior to that date.  As 
stated in Humphrey v. Humphrey above [293 
Ala. 118, 300 So. 2nd 376], "An expression 
of intention to marry in the future, 
followed by cohabitation, does not create 
the common-law marital status."  The fact 
that the couple was later ceremonially 
married after they beg[a]n to cohabitate 
would negate the recognition of a common-
law marriage prior to the ceremonial 
marriage in the state of Alabama.  

In my opinion, there was no common-law 
marriage between Mr. and Mrs. [redacted] under 
the laws of Alabama.  

The Board finds that the contemporaneous evidence and subsequent 
lay statements are insufficient to find that the appellant and 
the Veteran were married for the period required by law prior to 
the Veteran's death.  While it may be true that the appellant and 
the Veteran cohabitated for many years, such cohabitation 
occurred in the state of Louisiana which does not recognize 
common-law marriage.  Moreover, with respect to the laws of 
Alabama, by the time that the appellant and the Veteran moved to 
Alabama, they had already entered into a legal binding marriage 
as was evidenced by the marriage license issued in July 2002 in 
Louisiana.  At the hearing, the appellant testified that they 
chose not to marry when they began living together but they 
planned to be married legally at a later date.  Although the 
Veteran reported that he was in a common law marriage, when asked 
to state the date of his marriage, he reported that he was 
married in July 2002.  This date corresponds with the date that 
they received a marriage certificate from the state of Louisiana.  
The lay statements from friends indicate either that the couple 
cohabited and intended to marry in the future or that they were 
living together as husband and wife.  

The Board finds that the most probative evidence here is the 
testimony of the appellant.  She stated that she and the Veteran 
began living together and intended to marry at a future date.  
This shows that there was no intent to enter into a common-law 
marriage at the time that they began living together.  

Nevertheless, the appellant may argue that the appellant's and 
Veteran's relationship should be recognized by VA as a valid 
marriage under the provisions of 38 U.S.C.A. § 103(a) (West 2002) 
and 38 C.F.R. § 3.52 (2010).  VA General Counsel has held in a 
precedent opinion that an appellant's lack of knowledge that a 
common law marriage was not recognized by the appropriate 
jurisdiction is a legal impediment that does not necessarily bar 
recognition of the marriage for VA purposes.  VAOPGCPREC 58-91 
(June 17, 1991).  However, the evidence shows that there was 
never an intention on the Veteran's or appellant's part to be 
married until July 2002.  There was no intent to marry when they 
began living together, instead, they did not plan to marry until 
years in the future.  Moreover, by the time both parties 
relocated to Alabama in December 2002, they had already been in a 
recognized legal marriage for approximately five months.  

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the Veteran's surviving spouse for VA purposes.  
The Board finds that the appellant's statement that they did not 
intend to marry until many years later when they began living 
together outweighs the lay statements from friends supporting the 
alleged common law marriage.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To some 
extent, the appellant appears to be raising an argument couched 
in equity, in that she is contending that since her husband was a 
veteran and since she was married to him at the time of his 
death, she should be entitled to some type of compensation.  
However, the Board is bound by the law and is without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)].  The appellant may, however, apply to the Secretary 
of VA and request that he exercise his discretionary authority to 
grant her claim on an equitable basis.  See 38 U.S.C.A. § 503 
(West 2002).  

In sum, the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appellant's claim is 
denied.


ORDER

Entitlement of the appellant to recognition as the Veteran's 
surviving spouse for establishing entitlement to dependency 
indemnity compensation (DIC), death pension, or accrued benefits 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


